DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on June 18, 2019.  Claims 1-5 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng, US 2011/0098886 A1.
As to claim 1, Deng teaches a control device for controlling a brake of a vehicle, the control device comprising (¶ 24 and Fig. 2b):
An arbitrating unit configured to receive motion requests for a plurality of actuators, which are used for controlling a motion of the vehicle, from a plurality of application requesting units related to driving support functions and e.g. supervisory controller 80 corresponding to the arbitrating unit);
A command distributing unit configured to distribute commands to controllers for respectively controlling the actuators based on an arbitration result obtained by the arbitrating unit (¶ 21 and Fig. 2a; e.g. command integration processor 64 corresponds the command distributing unit);
A feedback controller configured to feed back a control record value indicating the motion of the vehicle, which is measured by using sensor units, to the application requesting units and to realize the motion of the vehicle requested by the application requesting units (¶ 20, 25-27 and Figs. 2c-3b; e.g. Vehicle/Environment sensing and perception processor corresponding to the feedback controller).
As to claim 2, Deng teaches wherein the arbitrating unit is configured to arbitrate each of information indicating a front-back motion of the vehicle include in the motion requests and information indicating a lateral motion of the vehicle (¶ 20-22 and Figs. 2a-2c);
As to claim 3, Deng teaches further comprising a request generating unit configured to output driving request to the controllers for controlling the actuators based on the commands distributed by the command distributing unit (¶ 25 and Fig. 2c).
As to claim 5, Deng teaches a vehicle motion controller configured to preferentially drive the actuators to comprehensively control a driving stability of the vehicle (Page 5 claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, US 2011/0098886 A1 in view of Barta et al., US 6,195,606 B1.
As to claim 4, Deng teaches the sensor units as discussed in claim 1 above. Deng does not specifically teach wherein the sensor units include a plurality of wheel speed sensors provided on respective wheels; and outputs obtained by the wheel speed sensors are directly input to the control device via a signal line.  However, Barta teaches this matter (column 2 lines 24-38 and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng’s sensor units by incorporating the plurality of wheel speed sensors as taught by Barta for individually controlling the speed of each wheel.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	April 22, 2021